Title: From George Washington to Benjamin Lincoln, 24 December 1782
From: Washington, George
To: Lincoln, Benjamin


                        
                            Sir
                            Newburgh Decr 24 1782
                        
                        As it was your opinion when you honored the Army with your presence in Octr last, and as it was clearly mine,
                            that the two Regiments of New Jersey and New Hampshire & the Regiment of Rhode Island, had better remain entire
                            Corps until the States to which they respectively belonged should (on application being made to them) determine whether
                            they would recruit those Corps to the number required by Congress, or not; and as the States of New Jersey & New
                            Hampshire, have resolved to recruit their said Regts to 500 Rank & File each—I am now more fully convinced that we
                            ought at least to wait the issue of these measures, before a reduction shall take place.
                        Policy, true interest, and every other consideration point so strongly to the expediency of this, that I hope
                            there can be no hesitation in complying with it—To you Sir, who know the disadvantages of broken Corps, especially haw
                            expensive they are, how impracticable it is to establish good oeconomy in them, to keep up a proper police, & preserve them
                            from mouldering away, no Arguments can be necessary, and I persuade myself, on your representation of the matter.
                            Congress will suffer them to remain & take the chance of recruiting.
                        At all events, in the present temper of the Army, there appears to have been good policy in postponing the
                            reduction of these Regts untill the derangement of the larger Lines was effected—In the Lines of Massachusetts &
                            Connecticut, (where the reduction could be made without involving the evil of broken Corps), the arrangement has taken
                            place—the ten Regts of the former having been reduced to eight, the five of the Latter to three. I have the honor to be
                            with perfect esteem Sir Your Most Obedt Servt
                        
                            Go: Washington
                        
                    